DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because: 
They fail to clearly show the circular groove as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings must show every feature of the invention specified in the claims.  Therefore:
The first end of the elastic component penetrates through the coiled tube and then fixedly connects with a first end of the fabric of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both an area on the side of the tube in fig 2 and an end of the elastic component in fig 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:

Paragraph [0004] contains the language “where a door, a passage, and a stair opening at in houses”. This is grammatically incorrect.  

Throughout the specification, element 10 is referred to both as “bump” and “pump”. This is seen in paragraphs [0008], [0009], [0038], and [0040]. Additionally, it is referred to as “pump” in paragraph [0025], and “bump” in paragraph [0039].

Paragraph [0027] contains a typographical error. The circular groove is referred to both as element 5 and element 1.
Paragraph [0028] contains the phrases “where the door, the passage, the stair opening and the like which are with high safety hazards at” and “the positions where the door, the passage, the stair opening and the like at” These are grammatically incorrect.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 contains the following limitation: “the first tranceiving component is disposed a first end of the handle rod.” This is grammatically incorrect.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“transceiving mechanism” in claim 1.
“mounting mechanism” in claim 1.
“locking mechanism” in claim 1.
“transceiving component” in claims 7, 8, and 9.
“separate assembly” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “coiled tube” in claims 1, 3, 4, and 6 is used by the claim to mean “roller tube,” while the accepted meaning is “a tube that is coiled.” The term is indefinite because the specification does not clearly redefine the term.

Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transceiving” mechanism/component in claims 1, 7, 8, and 9 is used by the claim to mean “deployment and securing” mechanism/component, while the accepted meaning is “an electronic component that both transmits and receives.” The term is indefinite because the specification does not clearly redefine the term.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pump” in claims 3 and 4 is used by the claim to mean “protrusion,” while the accepted meaning is “a device for moving a fluid.” The term is indefinite because the specification does not clearly redefine the term.

Claim 3 recites the limitation "the pump" in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding Claim 10.
Claim limitation “separate component” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 9,598,896 – Pichik.

Regarding Claim 1. 
Pichik teaches a child safety door barrier (Fig 4), comprising: 
a coiled tube (Fig 2, 9); 
a fabric (Fig 4, 12) wound around the coiled tube; wherein 
a first mounting mechanism (Fig 3, 20) is disposed on a first end of the coiled tube; 
a second mounting mechanism (Fig 2, 24) is disposed on a second end opposite to the first end of the coiled tube; 
a circular groove is disposed inside the coiled tube; (Column 4, Lines 38-39; the reel tube 9 are hollow inside) (Examiner notes that the limitation “circular groove” is here interpreted to be a hollow 
an elastic component is disposed inside the circular groove; (Column 4, Lines 27-28; Torsion spring roll 2 fits inside reel tube 9)
a first end of the elastic component penetrates through the coiled tube and then fixedly connects with a first end of the fabric; (Column 4, lines 27-32; Torsion spring roll 2 fits inside reel tube 9, which has an upper slot 51, such that hook 3 disposed at the top of the torsion spring roll 2 is seated inside slot 51. The back end of the sheet is attached to reel tube 9 and the sheet is wrapped around reel tube 9 such that it is disposed inside sheet roll 18)
a second end opposite to the first end of the elastic component is fixedly connected with the second mounting mechanism; (Column 2, lines 5-6; the torsion spring being adapted for applying tension onto the outstretched barrier) (Examiner notes that for the torsion spring to apply tension to the outstretched barrier, having first end hook 3 disposed in upper slot 51, the other end of the torsion spring must be fixedly connected to vertical extension 52 of base housing 24.)
a transceiving mechanism (Fig 4, elements 11, 13A, 13B, 16C, and 16D) is disposed on a second end opposite to the first end of the fabric, and the transceiving mechanism is configured to pull the fabric out from the coiled tube and fix the fabric; (Column 4, lines 52-54; A handle grip 11 is snapped onto handle tube 13A. It allows the user a good grip to pull out the handle tube 13A and the sheet 12 along with it.) (Column 5, lines 52-53; The curved arms 55 of u-shaped brackets 16C and 16D each clips onto handle tube 13A)
locking mechanism (Fig 3) is disposed inside the first mounting mechanism, the locking mechanism is configured to lock or unlock (Column 5, lines 14-26; The knob 21 is configured to lock in place in both positions “A” and “B”. In position “B”, … prevents the reel tube 9 from turning. Moving the knob 21 to the higher position “A” … making it free to turn.) the coiled tube, and the locking mechanism is connected with the coiled tube. (See fig 4)

Regarding Claim 2. 
Pichik teaches all limitations of claim 1.
Furthermore, Pichik teaches the first mounting mechanism (Fig 3) comprises a first retaining ring (See annotated fig 3), a first mounting base (Fig 3, 19), and a first mounting cover (Fig 3, 15); 
a first mounting hole (See annotated fig 3) is disposed on the first mounting base; 
a first end of the first retaining ring is clamped with the first end of the coiled tube, and a second end opposite to the first end of the first retaining ring is clamped with the first mounting cover (See fig 1); 
the first mounting base is clamped with a bottom of the first mounting cover; and 
the locking mechanism is disposed inside the first mounting cover (See Fig 3).

    PNG
    media_image1.png
    776
    759
    media_image1.png
    Greyscale


Regarding Claim 3. 
Pichik teaches all limitations of claim 2.
Furthermore, Pichik teaches the locking mechanism comprises a knob (Fig 3, 21), a gear (Fig 3, 22), a rotating spring (Fig 3, 23), and a locking assembly (Fig 3, elements 48 and 75); 
the locking assembly is disposed inside (See fig 3) the first mounting cover (Fig 3, 15); 
gear groove (Fig 2, 51) is disposed on the first end of the coiled tube; 
the gear is clamped inside the gear groove (Clamping force is provided by tie rod (Fig 2, 7) screws (Seen in fig 2), and housings (Fig 2, elements 24, 19, and 15)); 
a first end of the rotating spring is connected with an axis of the gear, and a second end opposite to the first end of the rotating spring is connected (Examiner notes that the term “connected” is very broad and is interpreted as such. “Connected” can include direct connection as well as connection through intervening structures.) with the knob; (Column 5, lines 14-26; the knob 21 applies a downward pressure onto the compression spring 23 and onto gear member 22, pushing gear member 22 into slot 51 of reel tube 9 and also placing it in position for its teeth 76 to engage with the internal gear teeth 75 of middle housing member 19. This prevents gear member 22 from rotating, and, in turn, prevents the reel tube 9 from turning. Moving the knob 21 to the higher position “A” releases the pressure on the compression spring which pushes the gear member 22 out of its engagement with the internal gear teeth 75 of middle housing 19 and out of engagement with the reel tube 9 making it free to turn.)
a bump is disposed on the knob (See annotated Fig 3 below; and 
when the coiled tube is locked, the pump is separated from the locking assembly (Fig 3, 48), and the locking assembly (Fig 3, 75) is clamped with gear teeth (Fig 3, 76) of the gear (Fig 3, 22); 
when the coiled tube is unlocked, the bump is clamped with locking assembly (Fig 3, 48), and the locking assembly (Fig 3, 75) is separated from the gear teeth (Fig 3, 76) of the gear (Fig 3, 22).

    PNG
    media_image2.png
    745
    728
    media_image2.png
    Greyscale


Regarding Claim 5. 
Pichik teaches all limitations of claim 3.
Furthermore, Pichik teaches the locking mechanism further comprises a knob cover; (See annotated Fig 3 below)
the knob cover is clamped (Clamping force is provided by tie rod (Fig 2, 7) screws (Seen in fig 2), and housings (Fig 2, elements 24, 19, and 15)) with the first mounting cover; (Fig 3, 15)
through hole is disposed on the knob cover; (See annotated Fig 3 below)
the knob is disposed inside the through hole (See annotated Fig 3 below); and 
a mark is disposed on the knob cover, the mark is configured to show whether the knob is locked or unlocked. (See annotated Fig 3 below)

    PNG
    media_image3.png
    805
    788
    media_image3.png
    Greyscale


Regarding Claim 6. 

Furthermore, Pichik teaches the second mechanism comprises a second retaining ring (Flat planar ring surface on 24, see annotated fig 2), a second mounting base (Fig 2, 52), and a second mounting cover (Fig 2, 24); 
a second mounting hole (Fig 2, 53) is disposed on the second mounting base; 
a first end of the second retaining ring is clamped with the second end opposite to the first end of the coiled tube (See fig 1), and a second end opposite to the first end of the second retaining ring is clamped with the second mounting cover; (Clamping force is provided by tie rod (Fig 2, 7) screws (Seen in fig 2), and housings (Fig 2, elements 24, 19, and 15))
the second mounting base (Fig 2, 52) is clamped with a bottom of the second mounting cover; (Clamping force is provided by tie rod (Fig 2, 7) screws (Seen in fig 2), and housings (Fig 2, elements 24, 19, and 15)) and 
the second end opposite to the first end of the elastic component (Fig 2, 2) is fixedly connected with the second mounting cover (Fig 2, 24). (Column 2, lines 5-6; the torsion spring being adapted for applying tension onto the outstretched barrier) (Examiner notes that for the torsion spring to apply tension to the outstretched barrier, having first end hook 3 disposed in upper slot 51, the other end of the torsion spring must be fixedly connected to vertical extension 52 of base housing 24.)

    PNG
    media_image4.png
    455
    930
    media_image4.png
    Greyscale

Regarding Claim 7. 
Pichik teaches all limitations of claim 1.
Furthermore, Pichik teaches the transceiving mechanism comprises a handle rod (Fig 4, 13A), a first transceiving component (Fig 4, 16D), and a second transceiving component (Fig 4, 16C); 
the handle rod (Fig 4, 13A) is disposed on the second end opposite to the first end of the fabric (See fig 4); 
the first transceiving component is disposed a first end of the handle rod (See fig 4); and 
the second transceiving component is disposed on a second end opposite to the first end of the handle rod (See fig 4).

Regarding Claim 8. 
Pichik teaches all limitations of claim 7.
Furthermore, Pichik teaches the first transceiving component (Fig 4, 16D; detail shown fig 10 16A) comprises a first hook base and a first handle hook (Fig 10, 55); 
first end (Fig 4, 16D) of the handle rod; 
a first limiting block is disposed on the first hook base (See annotated fig 10), and the first limiting block is configured to clamp with the first handle hook; and 
a first fixing hole is disposed on the first hook base. (See annotated fig 10)

    PNG
    media_image5.png
    496
    651
    media_image5.png
    Greyscale


Regarding Claim 9. 
Pichik teaches all limitations of claim 7.
Furthermore, Pichik teaches the second transceiving component (Fig 4, 16C; detail shown fig 10 16A) comprises a second hook base and a second handle hook (Fig 10, 55);
the second handle hook is disposed on the second end (Fig 4, 16C) opposite to the first end of the handle rod; 
a second limiting block is disposed on the second hook base (See annotated fig 10), and the second limiting block is configured to clamp with the second handle hook; and 
fixing hole is disposed on the second hook base. (See annotated fig 10)

    PNG
    media_image5.png
    496
    651
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichik in view of PG Pub. US 2013/0299101 A1 – Wang.


Pichik teaches all limitations of claim 3.
However, Pichik does not teach the locking assembly comprises at least one locking block and at least one stop spring; 
at least one first fixing column and at least one second fixing column are disposed inside the first mounting cover; 
the stop spring is fixed on the first fixing column; 
a first end of the locking block is fixed on the second fixing column; 
a first end of the stop spring is connected with the first mounting cover; 
a second end opposite to the first end of the stop spring is connected with a second end opposite to the first end of the locking block; 
and when the coiled tube is locked, the pump is separated from the locking block, and the locking block is clamped with the gear teeth of the gear; 
when the coiled tube is unlocked, the bump is clamped with locking block, and the locking block is separated from the gear teeth of the gear.
However, Wang teaches a locking assembly (Fig 5) comprising at least one locking block (Fig 5, elements 25 and 26) and at least one stop spring (Fig 5, 27); 
at least one first fixing column and at least one second fixing column are disposed inside the first mounting cover; 
the stop spring is fixed on the first fixing column; (See annotated Fig 5)
a first end of the locking block is fixed on the second fixing column; (See annotated Fig 5)
a first end of the stop spring is connected with the first mounting cover; 
a second end opposite to the first end of the stop spring is connected with a second end opposite to the first end of the locking block; 
tube is locked, the pump is separated from the locking block, and the locking block is clamped with the gear teeth of the gear; 
when the coiled tube is unlocked, the bump is clamped with locking block, and the locking block is separated from the gear teeth of the gear. (Paragraph [0033]; The first engager is formed axially on the first arm 25, and selectively abuts the first protrusion 221 of the controller 22. The first stopper 252 is formed transversely on an inside wall of the first arm 25, and selectively engages with the first loop ratchet 231 of the ratchet unit 23. The second arm 26 has a second engager 261 and a second stopper 262. The second engager 261 is formed axially on the second arm 26, and selectively abuts the second protrusion 222 of the controller 22. The second stopper 262 is formed transversely on an inside wall of the second aim 26, and selectively engages with the second loop ratchet 232 of the ratchet unit 23. Two sides of one of the first resilient elements 27 each respectively abut the control seat 21 and the first arm 25. Two sides of the other first resilient element 27 each respectively abut the control seat 21 and the second arm 26.)


    PNG
    media_image6.png
    839
    874
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the locking mechanism of Wang for the locking mechanism of Pichik. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

However, it would have been obvious to modify the locking mechanism of Wang with a separate fixing column to receive the stop spring. One of ordinary skill in the art would have been motivated to make this modification to optimize the spring geometry or for packaging considerations. Furthermore, it has been held that the duplication of parts is not necessarily inventive (See MPEP 2144.04 (VI)(B))

Regarding Claim 10. 
Pichik teaches all limitations of claim 2.
Pichik does not teach a separate assembly is disposed inside the first mounting cover, and the separate assembly is configured to separate the first mounting base and the first mounting cover; 
the separate assembly comprises a key, a separate component, and a key spring; 
the key is clamped with the separate component; 
a first end of the key spring is connected with the first mounting base, and a second end opposite to the first end of the key spring is connected with the separate component; 
a push block is disposed on the separate component; and 
when the key spring is in an original state, the push block is separated from the first mounting base, and the first mounting base is clamped with the first mounting cover; 
when the key spring is in a pressed state, the push block is clamped with the first mounting base, and the first mounting base is separated from the first mounting cover.
However, Wang teaches a separate assembly (Fig 3, 11) is disposed inside the first mounting cover (Fig 3, elements 111 and 112), and the separate assembly is configured to separate the first mounting base (Fig 3, elements 15 and 80) and the first mounting cover; 
the separate assembly comprises a key (See annotated Fig 3), a separate component (See annotated Fig 3), and a key spring (Fig 3, 171); 
key is clamped with the separate component; (See annotated Fig 3)
a first end of the key spring is connected with the first mounting base (Fig 3, elements 15 and 80), and a second end opposite to the first end of the key spring is connected with the separate component; 
a push block (See annotated Fig 3) is disposed on the separate component (See annotated Fig 3); and 
when the key spring is in an original state, the push block is separated from the first mounting base, and the first mounting base is clamped with the first mounting cover; 
when the key spring is in a pressed state, the push block is clamped with the first mounting base, and the first mounting base is separated from the first mounting cover. (Paragraph [0047]) When the mounting assembly 10 is to be separated from the wall assembly 80, the presser 17 on the top cover 111 is pressed. The presser 17 moves down and abuts against the wall engager 15. By the inclined surfaces of the presser 17 and the wall engager 15 abutting each other, the presser 17 pushes the wall engager 15 to the front wall of the top seat 112. The wall engager 15 therefore does not protrude out of the mounting hole 118 of the top seat 112, and is not mounted in the engaging recess 811 of the upper hanger 81. Afterwards, the mounting assembly 10 is pulled up, and can be separated transversely from the wail assembly 80.)

    PNG
    media_image7.png
    827
    665
    media_image7.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the child safety door barrier of Pichik with the separate assembly of Wang. One of ordinary skill in the art would have been motivated to make this modification in order to provide for an easy and positive mounting/dismounting of the door barrier system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20140196371-A1 – Lundh; Discloses a retractable gate system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634